REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Blier, Pub. No.: 2008/0097501A1generally discloses the aspect of an outer case for an ultrasonic probe that houses a module of the ultrasonic probe the outer case comprising: a grip case, being gripped by a user and a head case that engages with the grip case wherein the grip case is constituted of a pair of parts in an identical shape. in view of Pasoi et al. (US 9483529B1) further teaches the aspect wherein a projection portion is disposed at a first edge portion on one side from a center of each of the pails, wherein a groove portion is disposed at a second edge portion on another side from the center of each of the parts, and the groove portion engages with the projecting portion
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1 and claim 2:
the grip case is constituted of a pair of parts in an identical shape, wherein a projection portion is disposed at a first edge portion on one side from a center of each of the parts, and the projection portion is disposed along the first edge portion,
wherein a groove portion is disposed at a second edge portion on another side from the center of each of the parts, and the groove portion is disposed along the second edge portion,

In addition to the art cited in the previous office action, the following art was also

i.  Son Pub. No.: 2018/0161004. Disclosed herein is an ultrasonic probe including an indicator for detecting whether a disinfectant or a cleaner is allowed to be used and thus can prevent from being chemically deformed or damaged by an unallowable disinfectant or an unallowable cleaner.
ii. Uchibori et al., Pub. No: 20090171219: A biopsy guide mounting structure mounts a biopsy guide to guide and hold a biopsy needle to an ultrasonic probe. The biopsy guide mounting structure includes a guide mounting portion provided at a side face of an end portion of the ultrasonic probe. The end portion has an ultrasonic wave transmission/reception surface. The biopsy guide is attached to the guide mounting portion detachably.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179